UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4702



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,


          versus


LONNIE EDGAR PEELER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-99-52)


Submitted:   June 24, 2005                 Decided:   November 3, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Jennifer Marie
Hoefling, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lonnie Edgar Peeler appeals the sentence of 235 months of

imprisonment imposed after he pled guilty, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute and to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), 846 (2000).          The Government has moved to

dismiss Peeler’s appeal based upon a waiver of appellate rights in

his plea agreement.

           We deny the Government’s motion to dismiss. We conclude,

however, that Peeler waived the right to proceed with each of his

claims on appeal, except his claim of ineffective assistance of

counsel.   We have reviewed that claim and determine that it does

not   “conclusively   appear[]”   on   the   record   that   counsel   was

ineffective.   United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999) (internal quotation marks omitted).         Peeler may raise

his ineffective assistance claim in proceedings under 28 U.S.C.A.

§ 2255 (West Supp. 2005).   We grant the Government’s motion to file

a reply to Peeler’s supplemental brief.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     DISMISSED IN PART
                                                  AND AFFIRMED IN PART



                                  - 2 -